Citation Nr: 0701878	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-14 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material has been received with which to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2004 and March 2005 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Notices of disagreement were received in 
October 2004 and March 2005 respectively, statements of the 
case were issued in March 2005 and May 2005, and substantive 
appeals were received in April 2005 and June 2005.  The 
veteran testified at a Board hearing at the RO in July 2005.

The issues of entitlement to service connection for hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in November 2002, the RO denied the 
veteran's claim for service connection for hearing loss on 
the basis that there was no evidence of hearing loss in 
service; the veteran filed a notice of disagreement, but 
failed to file a substantive appeal in response to a March 
2003 statement of the case.  

2.  Certain evidence received since the November 2002 rating 
decision raises a reasonable possibility of substantiating 
the claim of service connection for hearing loss.  




CONCLUSIONS OF LAW

1.  The November 2002 rating decision that denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002).  

2.  New and material evidence has been received to reopen the 
veteran's claim of service connection for hearing loss.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

By rating decision in November 2002, the RO denied service 
connection for hearing loss.  The veteran filed a notice of 
disagreement in January 2003, and the RO issued a statement 
of the case in March 2003.  However, the veteran did not file 
a timely substantive appeal.  

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in July 2004); consequently, the current 
version of § 3.156 applies.  38 C.F.R. § 3.156(a) (2006) 
provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The Board notes here that although the September 2004 rating 
decision initially denied the veteran's request to reopen, 
the March 2005 statement of the case reflects that the RO 
subsequently did find new and material evidence to reopen, 
but then denied under a merits analysis.  However, although 
the RO may have determined that new and material evidence was 
received to reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

When the claim for service connection for hearing loss was 
denied in November 2002, the evidence consisted of the 
veteran's service medical records, written statements from 
the veteran, and private treatment reports from Drs. P.B.K. 
and D.G. dated January 2001 and December 2001 respectively.  
The RO denied the claim on the basis that there was no 
evidence of hearing loss in service or within one year of 
service.  
  
The evidence received since the November 2002 denial includes 
lay statements from co-workers (J.A.W. and S.H.) who noted 
the veteran's hearing loss in 1970 and 1972; Baptist Memorial 
Hospital audiologic examinations dated October 1988 to August 
1993; and testimony offered at the July 2005 Board hearing.  
The newly submitted evidence relates to an unestablished fact 
necessary to substantiate the claim; it is neither cumulative 
nor redundant; and by itself or in conjunction with the 
evidence previously assembled, raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim for service connection for hearing loss is reopened.  

The Board need not address the question of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) at this 
time since it is anticipated that any deficiencies will be 
remedied by actions directed by the Board in the remand 
section of this decision.  See generally 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for hearing loss.  The 
appeal is granted to this extent, subject to the provisions 
set forth in the following remand section of this decision. 


REMAND

The veteran testified that he spent two years in service 
working on the flight lines and that he was exposed to 
excessive noise.  He stated that he had hearing protection 
occasionally, but indicated that most of the time he did not 
have hearing protection.  He claimed that he noticed that he 
was having trouble hearing a few months after he entered 
service.  He indicated that he didn't report it because he 
didn't want to be taken off the flight line.  

Preliminary review of the service medical records suggests 
that the veteran may have had preexisting bilateral hearing 
loss, although audiometric testing at the time of separation 
appears to show normal hearing.  In view of the reopening of 
the claim and the apparently conflicting audiometric test 
results in the service medical records, the Board believes 
that further development, to include a VA examination and 
opinion, is necessary. 

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  The Board 
recognizes that the new requirements of VCAA notice were not 
in effect at the time the RO issued its VCAA notice.  As 
such, the new requirements do not constitute the basis of 
this remand.  However, since these issues need to be remanded 
on other grounds, the Board finds that the RO should comply 
with the most recent Court analysis.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.  The RO should ensure that the 
veteran is furnished proper notice in 
compliance with 38 C.F.R.§ 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to furnish 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The veteran should be afforded a VA 
audiologic examination.  The claims file 
must be made available to the examiner 
for review.  Following the audiological 
examination and a review of the relevant 
medical evidence in the claims file, to 
include the service medical records, the 
examiner should be asked to opine whether 
it is at least as likely as not (a 50 
percent or more likelihood) that any 
current hearing loss causally related to 
service or, if there was hearing loss 
preexisting service, whether it is at 
least as likely as not (a 50% or more 
likelihood) that such preexisting hearing 
loss was aggravated by exposure to 
excessive noise in service or to any 
other incident of service.  If possible, 
the examiner should offer an explanation 
as to the reason for the discrepancy in 
audiological testing prior to entry to 
service and at separation from service

The examiner should also opine whether 
the veteran suffers from tinnitus, and if 
so, whether it is at least as likely as 
not (a 50 percent or more likelihood) 
that such tinnitus is causally related 
exposure to excessive noise in service or 
to any other incident of service. 
      
3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
for service connection for hearing loss 
and for tinnitus under a merits analysis, 
with consideration of all evidence in the 
claims file.  Unless both claims are 
granted, the RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond

After completion of the above actions, the case should be 
returned to the Board for review of all issues properly in 
appellate status at that time. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


